COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:           Larry Wayne Richard v. The State of Texas

Appellate case numbers:        01-14-00072-CR, 01-14-00073-CR

Trial court case numbers:      1233998, 1401120

Trial court:                   185th District Court of Harris County

       Appellant, Larry Wayne Richard, has filed a pro se “Request to Withdraw Appeals” in
his appeals. In his request, appellant states that he does not wish to further prosecute his appeal
and asks that his notice of appeal be withdrawn.
        By filing his request to withdraw his appeals, appellant effectively seeks to waive his
right to appeal. Appellant has the right to waive his right to appeal. See TEX. CODE CRIM. PROC.
art. 1.14 (West 2005); Ex parte Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009). Any
such waiver, however, must be made voluntarily, knowingly, and intelligently. See id.; Ex parte
Tabor, 565 S.W.2d 945, 946 (Tex. Crim. App. 1978). Appellant’s requests, however, do not
provide any reason why he no longer wishes to prosecute the appeals or any other basis to show
that he is voluntarily, knowingly, and intelligently seeking to waive his right to appeal.
        Further, appellant is represented by counsel in these appeals, and appellant’s counsel has
not signed the request to withdraw the appeals. See TEX. R. APP. P. 42.2(a). Counsel should
confer with appellant. If appellant no longer wishes to prosecute his appeals, appellant’s counsel
should file a motion that complies with Texas Rule of Appellate Procedure 42.2(a) in each
appeal.
       Accordingly, we deny appellant’s pro se request to withdraw his appeals.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 1, 2014